CUNNINGHAM, J., CONCURRING:
I concur in the excellent analysis and conclusion reached by Justice Venters' writing for the Majority. I only write to express serious concern that the prosecution utilized a child of such tender years to solicit evidence which was not that critical to the Commonwealth's case. If presented to gamer sympathy with the jury, it would do well to consider the human cost to this little boy of having to relive in front of a jury of strangers, what had to be an unbelievably horrible experience. It is important to point out that he was only three *246years of age when the tragedy occurred. If not forced to recall and relive this scarring experience, the memory of the horrid experience might have been less vivid, if not forgotten in this little boy's memory. Child psychologists can address that issue much better than I can. In some prosecutions, the ends of justice might require it. But, not here. I would urge that extreme caution be used in similar circumstances by prosecutors in this state.
Hughesand Wright, JJ., join.